Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-14 all depend either directly or indirectly from claim 1, which is cancelled.  Therefore, it is unclear with respect to any claimed limitations in the base claim from which said claims depend.  For the purposes of examination, the Examiner will assume that claims 3-14 were intended to depend from claim 2 (either directly or indirectly).
Claim 13 recites the limitation "the same application.”  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “with a single application” or “with a same application” as deemed appropriate by Applicant.
Appropriate correction to the claims is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-4, 8, 10, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20070005370 A1 to Elshout; Scott

Re: Claim(s) 2, 15, 16
Elshout discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (0040),
the one or more programs including instructions for: receiving a voice command (0042); 
determining whether the voice command corresponds to a command sequence (0043-0044); 
in response to determining that the voice command corresponds to the command sequence: retrieving the command sequence (0044); 
executing a first command associated with the command sequence (0025, 0044); 
determining whether other commands are associated with the command sequence (0025, 0044); 
and in response to determining that a second command is associated with the command sequence, executing the second command associated with the command sequence (0025, 0044).
Elshout further discloses a corresponding method (0013) and electronic device (0040) comprising a processor and memory (inherent) as required by claims 15 and 16.

Re: Claim(s) 3
Elshout discloses wherein the command sequence is retrieved from a data store (0044).

Re: Claim(s) 4
Elshout discloses wherein the first command and second command are arranged in a particular order in the command sequence (0025).

Re: Claim(s) 8
Elshout discloses wherein determining whether the voice command corresponds to a command sequence further comprises: comparing the voice command to a plurality of stored command sequences; and selecting the command sequence that matches the voice command (0044).

Re: Claim(s) 10
Elshout discloses the one or more programs further including instructions for: in response to determining that the voice command does not correspond to the command sequence: determining a task associated with the voice command; and executing the task associated with voice command (0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elshout.

Re: Claim(s) 11
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout further discloses wherein the voice command is a first voice command and the command sequence is a first command sequence (0025, 0044)
determining that the voice command does not correspond to the command sequence (0044).
Elshout does/do not appear to explicitly disclose that in response to said determining, receiving a second voice command; determining whether the second voice command corresponds to a second command sequence; in response to determining that the second voice command corresponds to the second command sequence: retrieving the second command sequence; and executing a third command associated with the second command sequence.  
However, the Examiner points out that claim 11 is merely stating the occurrence of two separate events.  The first event being that a voice command is not valid and the second event being reception and execution of a second voice command that is valid.  Elshout discloses both events (0044).    However, the Examiner points out that it would be obvious to anyone of ordinary skill in the art to have understood from the teaching of Elshout that subsequent voice commands could be issued by a user, some of which are valid and others not valid.  Such an understanding would not require undue experimentation nor any further inventive step.

Claim(s) 5-7, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elshout as applied to claim 2 above, and further in view of US 6212408 B1 to Son; William Y. et al.

Re: Claim(s) 5
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout does/do not appear to explicitly disclose the one or more programs further including instructions for: providing an output based on the executed first command associated with the command sequence.
However, attention is directed to Son which discloses said limitation (col. 7, lines 39-46 - In accepting and carrying out a voice command, the command received by the communication device may be echoed back to the user for verification … the echo can be provided merely as a confirmation or indication of the command the communication device is following).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide the ability to output a confirmation to a user of an executed command.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 6
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout further discloses executing a first and second command (0025).
Elshout does/do not appear to explicitly disclose the one or more programs further including instructions for: in response to determining that the first command and second command have been executed, exiting the command sequence.
However, attention is directed to Son which discloses said limitation (Fig. 7 – 440-444).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide the ability to exit a voice command mode (i.e., the command sequence) upon execution of the commands.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 7
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout does/do not appear to explicitly disclose the one or more programs further including instructions for: determining a state of the electronic device; and retrieving the command sequence in accordance with a determination that the state of the electronic device matches a predetermined state.
However, attention is directed to Son which discloses said limitation (Figs. 7-8 and col. 14, line 44 – col. 15, line 45 – voice commands executed in accordance to state of communication device: when in a voice call, when receiving a call, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide the ability to modify the manner in which a voice command is retrieved and executed based on the state of the device.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 9
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout further discloses wherein the electronic device is a multi-function device supporting a plurality of functions, 
Elshout does/do not appear to explicitly disclose another function of the multi-function device being wireless voice communications.
However, attention is directed to Son which discloses said limitation (col. 4, lines 45-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide the ability to include voice communications as feature subject to voice command control in a multi-function device.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 12
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 above.
Elshout does/do not appear to explicitly disclose wherein the first command and the second command are both commands for an application.
However, attention is directed to Son which discloses said limitation (col. 7, lines 10-20 - commands for operation of the device may include commands to answer or ignore an incoming call; commands to dial an outgoing call, commands to adjust the volume at the handset or of the speaker; commands to access a directory, calendar, or other feature within the phone; and so on).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide voice commands for various features and applications resident in the communication device.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 13
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 and 11 above.
Elshout does/do not appear to explicitly disclose wherein the first command and the second command are both associated with the same application.
However, attention is directed to Son which discloses said limitation (see as analyzed in the rejection of claim 12.  The Examiner notes that the voice commands can be for a single application or multiple different applications).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Elshout invention by employing the teaching as taught by Son to provide the ability to issue multiple commands for the same application.  When taken in combination with Elshout, which teaches issuing a voice command sequence, the teaching of Son would further result in a command sequence for a particular application or for multiple different applications.  The motivation for the combination is given by Son (col. 1, lines 60-62 - The present invention is directed toward systems and methods implementing a voice command mode with an electronic device such as, for example a communication device).

Re: Claim(s) 14
Elshout discloses those limitations as set forth in the rejection of claim(s) 2 and 11 above.
Elshout does/do not appear to explicitly disclose wherein the first command is associated with a first application and the second command is associated with a second application.
However, attention is directed to Son which discloses said limitation (see as analyzed in the rejection of claim 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415